Citation Nr: 0815906	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss prior to September 30, 2004.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to July 
1958.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2007, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The Board by its April 2007 
action, in pertinent part, granted entitlement of the veteran 
to an effective date of April 14, 1979, for a grant of 
service connection for bilateral hearing loss and the Board 
therein addressed on its merits only the question of the 
veteran's entitlement to an increased rating for bilateral 
hearing loss on and after September 30, 2004, while remanding 
for initial AMC consideration of the period of entitlement to 
a compensable rating for bilateral hearing loss prior to 
September 30, 2004.  The AMC furnished the veteran the notice 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
in July 2007, followed by issuance of its supplemental 
statement of the case in August 2007.  The case was then 
returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.


REMAND

By its August 2007 decision, the Board determined that the 
previously assigned effective date of September 30, 2004, for 
a grant of service connection for bilateral hearing loss was 
in error and that assignment of an effective date of April 4, 
1979, for service connection for bilateral hearing loss was 
in order.  As the RO had not been afforded an opportunity to 
adjudicate that portion of the veteran's pending claim for 
increase for the period prior to September 30, 2004, that 
matter was remanded by the Board to permit the AMC to 
consider initially.  

In response, the AMC in the decisional document it issued in 
August 2007 declined to assign a compensable rating for the 
veteran's bilateral hearing loss prior to September 30, 2004, 
not based on its review of the auditory data compiled during 
the relevant time frame in conjunction with the applicable 
rating criteria as it had been directed, but on the basis 
that a claim for increase had not been filed, citing Leonard 
v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  In this 
instance, the effective date for service connection was 
modified to an earlier date by prior Board action, thereby 
requiring adjudication by the AMC of a single, 
straightforward matter as to the rating to be assigned for 
bilateral hearing loss for the period between April 1979 and 
September 2004.  Notably, such matter is not encumbered by 
any relevant question as to filing of a claim, reopened or 
otherwise.  In any event, to date there has been no 
consideration of the merits of the veteran's claim for 
increase for bilateral hearing loss by the AMC, and, as such, 
remand is required for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Also, it is observed that, during the pendency of this 
appeal, VA issued new regulations for the evaluation of 
impairment of auditory acuity.  Such became effective June 
10, 1999.  See 62 Fed. Reg. 25,202-25,210 (May 11, 1999).  
Because of this fact, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002). Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the AMC and, ultimately, the Board must consider 
the claim under the old rating criteria for the entire period 
of the appeal, and under the new criteria from the effective 
date of the noted revisions.  

Notice is also taken that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

Also, it is noted that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that "staged ratings are appropriate for 
an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  No 
basis for drawing a distinction between initial ratings and 
increased-rating claims for applying staged ratings was 
therein found.  




In view of the foregoing, this case must be REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are needed 
to substantiate his claim for an 
increased (compensable) rating for 
bilateral hearing loss for the period 
from March 4, 1979, to September 29, 
2004, inclusive.  The veteran should be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1).  If requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Pursuant to the holding in Fenderson, 
supra, the veteran should also be advised 
that separate or "staged" ratings may be 
assigned for separate periods of time 
based on the facts found regarding the 
specific disability under consideration.  

The veteran should also be instructed per 
the holding in Vazquez-Flores, supra, 
that assignment of a 10 percent or 
greater rating for hearing loss is 
dependent on a showing of the level of 
hearing impairment in each ear, as well 
as the existence of exceptional patterns 
of hearing impairment.  Notice of the 
rating criteria in effect prior to and 
after June 10, 1999, should be furnished 
to him.  

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  Lastly, the issue of the veteran's 
entitlement to an increased (compensable) 
rating for bilateral hearing loss for the 
period from April 4, 1979, to September 
29, 2004, inclusive, should be 
readjudicated on the basis of all 
pertinent evidence of record and all 
governing legal authority, including the 
applicable rating criteria in effect 
prior to and after June 10, 1999, and the 
holding in Fenderson, supra.  If the 
benefit sought on appeal remains denied 
or not granted to the veteran's 
satisfaction, the veteran should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claim 
for benefits, and set forth all pertinent 
evidence and governing law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




